Citation Nr: 1230776	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  02-15 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected low back and/or right great toe disabilities. 

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected low back and/or right great toe disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction of the Veteran's claims file was later transferred to the RO in Lincoln, Nebraska.  

In January 2003, the Veteran and her spouse testified before an Acting Veterans Law Judge at the Phoenix VARO.  

This matter was previously before the Board in January 2004, August 2006, September 2009, and August 2011.  In each instance, the Board remanded the claims for additional development.  The Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the prior remands.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

In August 2011, the remand also included the issues of service connection for arthritis and hypothyroidism, as the Board found that a Statement of the Case was required on these issues.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The requested statement of the case was issued in April 2012, but the Veteran never responded to this issuance.  Accordingly, these issues have not been perfected for appeal and will not be addressed in this decision.



FINDINGS OF FACT

1.  A right knee disability was not manifest during service or within one year of service discharge, is not shown to have developed as a result of an established event, injury, or disease during active service, and is not proximately caused or aggravated by a service-connected disability.

2.  A right hip disability was not manifest during service, is not shown to have developed as a result of an established event, injury, or disease during active service, and is not proximately caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by military service, may not be presumed to be, and is not secondary to, a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  A right hip disability was not incurred in or aggravated by military service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119  (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the RO provided the Veteran with the notice required under the VCAA in letters dated in August 2004, March 2006, October 2006, March 2008, October 2009, and August 2011.  The Board acknowledges that the notice was provided after the May 2001 rating decision; however, the claims were later readjudicated in an April 2012 supplemental statement of the case (SSOC), curing any timing deficiency with respect to the notice.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs), and all of the available post-service treatment records that were identified.  In addition, the Veteran was provided with VA examinations in February 2006, February 2009, and September 2011.  As the September 2011 VA examiner's opinion included a review of the pertinent medical history, clinical findings, and diagnoses, and was supported by a medical rationale, the Board finds that the September 2011 VA examination, along with the February 2006 and February 2009 VA examinations, are adequate to make a determination on these claims.  

Moreover, during the Board hearing, the undersigned asked specific questions to elicit the evidence required to establish service connection and granted her a 60-day abeyance to submit additional evidence with regard to her claim.  This action supplemented VA's compliance with the VCAA and complied with 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection are thus ready to be considered on the merits. 

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, for veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, a disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Analysis

In this case, the Veteran asserts that her current right knee and hip disabilities were either incurred in service or are secondary to her service-connected low back and right great toe disabilities.  As will be discussed in greater detail below, the Board finds, that the most probative evidence weighs against the claims for service connection.

The Veteran's service treatment records are unremarkable for complaints, treatment, or diagnoses related to the right knee and hip.  The Veteran's reenlistment and separation examination reports indicate that her lower extremities were normal.  

Regarding the right great toe, the Veteran sustained a hematoma after stubbing her toe on a door in August 1976.  She then had continued problems with the toenail and it was eventually removed.  A May 1978 VA X-ray showed what appeared to be an old healed fracture of the distal phalanx without significant deformity.  In a July 1978 rating decision, the RO granted service connection and assigned an initial 0 percent rating for residuals of a fracture of the right big toe with resultant loss of toenail.  The 0 percent (noncompensable) evaluation has been in effect since then.

Regarding the low back disability, the Veteran sustained a contusion of the lumbar spine when she slipped and fell from a ship's ladder in November 1974.  She was placed on light duty for one week and showed some improvement, but had continued pain.  The impression was lumbosacral and coccygeal contusion, resolving.  Post-service, the Veteran continued to experience low back pain and she periodically received treatment.  In a June 2002 rating decision, the RO granted service connection and assigned an initial 10 percent rating for mild spondylosis deformans, degenerative disc disease at the L2-3 level.  The evaluation was increased to 20 percent effective September 11, 2007.

The evidence reflects that the Veteran's right knee problems began at least several years after separation from service.  An October 1998 private medical record from Dr. Wilson indicates a 15-year history of right knee problems (since 1983).  During the VA examinations conducted in February 2006 and February 2009, the Veteran reported that she began having problems with her right knee in 1989 or 1990 without any precipitating injury.  During the September 2011 VA examination, she reported that her right knee problems began in the 1990s.  

The first documented evidence of treatment of the right knee is a February 1994 X-ray, which showed spurring of the right knee.  A May 1994 X-ray of the right knee showed osteoarthritis of the right knee with loose body.  The Veteran underwent arthroscopic debridement in 1995 and 1998.  In January 2005, she underwent total right knee replacement at a VA facility.  The preoperative diagnosis was degenerative joint disease (DJD) of the right knee. 

The evidence also reflects that the Veteran's right hip problems began several years after service.  During the February 2006 VA examination, she reported that her right hip problems began in 1995 without any precipitating injury.  During the February 2009 VA examination, she said that onset was 10 years earlier (in 1999).  During the September 2011 VA examination, she reported that she slipped and fell on her hip prior to service, but that it did not bother her until 10 or 12 years ago (approximately 1999 or 2001).  The first documented evidence of treatment of the right hip is an April 1992 VA X-ray, which showed early osteoarthritic changes of both hips, right more than left.  

In a February 2003 letter, a private chiropractor, W. E. Bos, opined that he believed the Veteran's knee and hip problems should be considered service-related.  He stated that the Veteran's service-related injury to her low back and ankle was an "important causative factor to her hip and knee degeneration.  The ankle and lower back injury caused noticeable, long-term negative effects on her posture, stance and gait.  These factors were most likely involved in the gradual degenerative of the knees and hips.  This scenario of the body compensating for one problem and eventually causing another problem down the road is an extremely common occurrence that routinely goes unrecognized."

The report of a February 2006 VA examination reflects the Veteran had a mild antalgic gait on the right side.  The diagnosis was previous DJD of the right knee, now status post total knee arthroscopy.  The examiner opined that the right knee DJD was "not caused by or related to the service connected right large toe and no aggravation (Allen)."  X-rays of the right hip did not show any definite bony or joint abnormality.  The examiner opined that the Veteran did not have a current hip condition.  

The report of a February 2009 VA examination reflects the Veteran said she could walk 15 to 20 minutes before becoming uncomfortable.  The examiner noted that she ambulated with a fairly normal gait.  The diagnoses were right knee DJD with total knee replacement in 2005 and right hip greater trochanteric bursitis.  The examiner opined that the right knee and hip conditions were "less than likely caused or aggravated by [the Veteran's] period of active service or by the right great toe injury on active duty."  The examiner's rationale was that there was no treatment of the right knee or hip in service; the separation examination was silent for right knee or hip conditions; and the onset of right hip and knee problems occurred years later.  Regarding the service-connected right great toe, the examiner explained that the injury to the right great toe affected the toenail, but there were no ongoing problems with the rest of the toe sufficient to cause long term problems with weight bearing activities that could lead to a hip or knee problem.  Furthermore, an examination of the right great toe was benign and did not indicate any ongoing problems that would affect her gait and cause her right knee or hip problems.

The report of the September 2011 VA examination reflects that the Veteran ambulated with a cane.  She said the cane was initially used because of her right knee replacement, but that she used it now more so for her chronic back pain.  On physical examination, she could rise from a seated to standing position with minimal use of the cane and could walk unassisted with normal gait.  The examiner noted that a December 2010 X-ray of the right knee showed a prosthesis in good position, no fracture, and mild nonspecific anterior soft tissue prominence in the region of the proximal tibia.  A May 2011 X-ray of the right hip was normal/negative.  The diagnosis of the right hip was greater trochanteric bursitis, right hip, chronic, with residuals of decreased range of motion and pain.  The diagnosis of the right knee was degenerative joint disease status post right total knee replacement in 2005 with residuals of decreased range of motion, scar, and pain.  The examiner opined that the right hip and knee conditions were "less likely as not manifested with first onset on active duty" and were "less likely as not ... caused or aggravated by the [V]eteran's already service connected low back and/or right toe disabilities."  

The examiner listed several bases for the rationale.  First, the Veteran's enlistment examination was negative for a knee condition.  There was no treatment for, or complaint of, any right knee or right hip condition during service.  The Veteran did have a pre-military injury resulting in a scar, but the records were silent for right hip problems.  The separation physical examination was silent for any right hip or knee conditions.  Service treatment records showed treatment to the right great toenail, but no complaint of bony pain or notation of a limp or alteration in gait.  The great toe injury and resultant treatment for a nail injury were not of sufficient severity to cause long-term problems with activities that involved weightbearing that could in turn lead to hip or knee conditions.  Records showed the onset of knee pain and a complaint of hip pain many years after the Veteran has separated from active duty, after which she had gained weight.  The Veteran's gait was not altered with sufficient severity by her service-connected back condition or great toenail injury that she would experience mechanical symptoms of her knee or hip.  The Veteran was not currently seeking medical treatment for hip pain and did not relate episodes of hip pain to her toe pain or back pain.  Finally, the Veteran's right knee prosthesis was stable, per imaging studies.  

As an initial matter, the Board notes that the evidence overwhelmingly shows that the Veteran's right knee and hip disabilities were not incurred in or aggravated by service and did not manifest within one year of separation of service.  Rather, onset began at least several years after service - most likely in the early 1990s.  Furthermore, the February 2009 and September 2011 VA examiners opined that the claimed disabilities were not incurred in or aggravated by service.

As noted above, the Veteran has primarily argues that her right knee and hip disabilities are secondary to her service-connected low back and/or right great toe disabilities.  In this regard, the Board acknowledges that competing competent medical evidence has been presented with respect to this matter and it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens  v. Brown, 7 Vet. App. 429, 433 (1995).  The Board, however, may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Here, as explained below, the Board finds that the VA examiners' opinions that the Veteran's right knee and hip disabilities are not caused or aggravated by her service-connected disabilities are more probative than the Mr. Bos's opinion to the contrary.

The medical evidence in support of the Veteran's claim consists of Mr. Bos's opinion that the injury to the Veteran's low back and ankle in service was a causative factor in the degeneration of the Veteran's right knee and hip.  There are several problems with Mr. Bos's opinion.  First, the evidence does not show that the Veteran sustained an injury to the ankle during service, but rather stubbed her big toe and had the toenail removed.  Second, the evidence does not indicate that this injury or the injury to the low back altered the Veteran's posture, stance, or gait.  Third, the most recent X-ray evidence does not indicate that there is any degeneration of the right hip.  Because this opinion was based on an inaccurate facture premise, it has little, if any, probative value.  

The medical evidence against the claims for service connection consists primarily of the VA examiners' opinions that the Veteran's right knee and hip disabilities were not caused or aggravated by her service-connected right great toe and low back disabilities.  Although the February 2006 VA examiner did not provide a rationale, the February 2009 and September 2011 VA examiners provided a thorough and detailed analysis.  As the VA examiners explained the reasons for their conclusions, which was based on examination findings and review of the claims file, these opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The Board has also considered the Veteran's lay statements and notes that she is certainly competent to describe what she has personally experienced, including ongoing symptoms of right knee and hip pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, given the Veteran's specific contentions, the fundamental questions in this case concern whether the claimed disabilities were caused or aggravated by service-connected disabilities.  This determination rests not on observable symptoms but instead on the matter of the etiological relationship between disabilities.  It is thus a medical question that is the preserve of trained medical professionals, rather than a lay person such as the Veteran.  On this type of question, the Veteran's lay contentions simply do not constitute competent evidence.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for right knee and hip disabilities.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a right knee disability, to include as secondary to low back and/or right big toe disabilities, is denied.

Service connection for a right hip disability, to include as secondary to low back and/or right big toe disabilities, is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


